Case: 2:97-cv-00026-GHD Doc #: 87 Filed: 03/16/21 1 of 2 PagelD #: 633

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

DELTA DIVISION
VICTOR HURNS PETITIONER
ve No. 2:97CV26-GHD
JAMES V. ANDERSON, ET AL. RESPONDENTS

ORDER DENYING PETITIONER’S MOTIONS [84], [85]
FOR COPIES OF VARIOUS PORTIONS OF THE RECORD

This matter comes before the court on the motions [84], [85] by the petitioner for copies of
various documents from the record in this case. This case has been closed for over two decades, and
the. petitioner has not identified any specific need for these documents to collaterally attack his
conviction. Indeed, this case is now before the Fifth Circuit Court of Appeals for a
determination regarding whether Mr. Hurns may file a successive habeas corpus petition. Mt.
Hurns has filed numerous challenges to this court’s denial of habeas corpus relief over the years.

A prisoner is not entitled to a free transcript for the purpose of searching the record for
defects in an effort to glean some basis to support an effort to overturn a criminal conviction.
United States v. Herrera, 474 F.2d 1049 (5"" Cir. 1973), There are two factors to consider when
reviewing a petilioner=s request for a copy of his trial transcript: (1) the value of the transcript to
the petitioner in connection with the proceedings for which it is sought, and (2) the availability of
alternative devices that would fulfill the same functions as a transcript. See, Tague v. Puckett,
874 F.2d 1013, 1014 (5"" Cir. 1989) citing, Britt v. North Carolina, 404 U.S. 226, 227 (1971).

Tn this case, Victor Hums has not identified a specific need for the documents, As such, the
instant motions [84], [85] are DENIED without prejudice to the defendant’s ability to seek the

documents again after demonstrating specifically how they would assist during his pursuit of 28
Case: 2:97-cv-00026-GHD Doc #: 87 Filed: 03/16/21 2 of 2 PagelD #: 634

US.C. § 2254 relief, IF.

SO ORDERED, this, the / 6 _#% 4 day of March, 2

  

 

SENIOR UNITED STATES DISTRICT JUDGE
